DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa et al (PGPub 2002/0031620) in view of Schacht et al (PGPub 2012/0015107).
Regarding Claim 1, Yuzawa teaches a method for manufacturing a molded part (Abstract), wherein the molded part comprises a wood veneer (Fig. 3- veneer sheet 4) designed as a decorative layer and a backing ([0076]- veneer sheet 4 comprises veneer 1 and reinforcing member 3), the wood veneer having a front side provided as the visible side and a rear side opposite from the front side (Fig. 3- showing veneer 1), the method comprising:
providing a wood veneer that is intended for forming the decorative layer ([0075]- the wood-based decorative article 7 is comprised of a front veneer sheet 4);
applying lacquer to the front side of the wood veneer, the lacquer being applied to some sections of the front side of the wood veneer according to an intended pattern ([0081]- a dyeing process is performed on the veneer 1 as a predetermined coating process);
back-injecting the wood veneer on the rear side of the wood veneer with a backing material for forming the backing ([0075]- a substrate 5 formed of a synthetic resin integrally formed with the front veneer sheet 4 by injection molding); and
pickling the wood veneer on the front side of the wood veneer [0076].

Yuzawa teaches the pickling of the wood veneer ([0082]- treatment with propylene glycol) holds the veneer in a swell state [0088] but does not appear to explicitly teach the pickling of the wood veneer results in partial swelling of the wood veneer in the areas in which no lacquer is applied, so that a three-dimensional relief structure corresponding to the symbol or pattern is formed on the front side of the wood veneer.
Schacht teaches an alternative method of forming a coated panel (Abstract) wherein a wood-based substrate is locally provided with an expandable material [0032]-[0040] in order to decoratively imitate a joint, chamfer, sunken lacquer layer, wood pore or other local unevenness on the decorative panel [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yuzawa to include locally expanding a wood-based substrate as taught by Schacht with reasonable expectation of success to decoratively imitate a joint, chamfer, sunken lacquer layer, wood pore or other local unevenness on the decorative panel [0033].

Schacht further teaches the symbol comprising one or more function symbols, decorative elements, and/or a letter or a logo or a motif, and the pattern comprising a geometric pattern or shape [0033]- decorative imitating a joint, chamfer, sunken lacquer layer, wood pore or other local unevenness on the decorative panel.

Further, the combination of Yuzawa and Schacht teaches in the areas of the lacquer application (Schacht- [0032]-[0040]- locally providing the wood-based substrate with expandable material), the front side of the wood veneer is impregnated in some sections by means of the lacquer in the areas of the lacquer application (Yuzawa- [0081]- the veneer 1 is soaked in a solution of a dye of a predetermined color so as to cause the solution to penetrate into the vessels and fibers of the veneer 1).

Regarding Claim 3, Yuzawa further teaches the lacquer has a first color and/or is transparent or translucent ([0081]- the veneer 1 is soaked in a solution of a dye of a predetermined color); and in the pickled area the wood veneer has a second color ([0076]- Polyethylene glycol colored in advance by a coloring agent, for example, is used as the dimensional stabilizer).

Regarding Claim 4, Yuzawa does not appear to explicitly teach the lacquer is applied to the front side of the wood veneer by means of a screen printing process.
Schacht teaches an alternative method of forming a coated panel (Abstact) wherein the pattern is printed on the substrate [0013] so the pattern can be applied simply and smoothly [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yuzawa to include printing the pattern on the substrate as taught by Schacht with reasonable expectation of success to simply and easily apply the pattern [0013].
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding Claim 5, Yuzawa further teaches the pickling agent is sprayed onto the front side of the wood veneer in a spraying process ([0082]- the dimensional stabilization process is performed by brush or spray coating or impregnation using polyethylene glycol).

Regarding Claim 6, Yuzawa further teaches the pickled wood veneer is dried for a specified drying period ([0081]-[0082]- the polyethylene glycol can be included in the washing liquid applied after the dye; the veneer is dried after the washing liquid is applied).

Regarding Claim 7, Yuzawa further teaches a protective and/or optical layer is applied to the front side of the wood veneer and to the lacquer in the areas of the lacquer application ([0084]- clear film 8 is applied to the treated veneer).

Regarding Claim 8, Yuzawa further teaches the wood veneer is calibrated ([0076]- discussing shaping the veneer) and/or laminated with a backing fleece before the wood veneer is back-injected with the backing material for forming the backing ([0078]- veneer 1 is supplied with reinforcing member 3; A non-woven fabric or another kind of fibrous material (backing fleece), such as woven fabric or Japanese paper, a veneer, a resin film, or a composite of some of these materials is employed as a material for the reinforcing member 3).

Regarding Claim 9, Yuzawa further teaches the wood veneer is preformed before it is back-injected with the backing material for forming the backing (Figs. 3a-g- veneer 1 is preformed before injection).

Regarding Claim 10, Yuzawa further teaches the wood veneer is cut to size according to a specified shape before it is back-injected with the backing material for forming the backing ([0085]- veneer sheet 4 is sized to fit in a set mold to form a predetermined shape).

Regarding Claim 11, Yuzawa further teaches after the back-injection, the wood veneer that is back-injected with the backing material is milled ([0086]- the application of top coat 6 finishes the article).

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Schacht does not cure the deficiencies of Yuzawa asserting that Schacht only teaches varying the thickness of a synthetic material layer over a fiberboard substrate.
Examiner respectfully disagrees with Applicant’s assertion noting that Schacht teaches a wood-based substrate is locally provided with an expandable material (thus swelling the substrate where the expandable material is applied) [0032]-[0040] in order to decoratively imitate a joint, chamfer, sunken lacquer layer, wood pore or other local unevenness on the decorative panel [0033].

Applicant further argues the purpose of Yuzawa would be thwarted by the addition of Schacht.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be motivated to modify the method of Yuzawa in order to decoratively imitate a joint, chamfer, sunken lacquer layer, wood pore or other local unevenness on the decorative panel [0033] as taught by Schacht.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                         9/19/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712